A     voil
              r131,                                                                                01/07/2022



              IN THE SUPREME COURT OF THE STATE OF MONTANA                                     Case Number: DA 21-0368



                                           DA 21-0368
                                                                                   FILED
    PETER GRIGG,                                                                    JAN 0 7 2022
                                                                                 Bowen Greenwood
                                                                               Clerk of Supreme Court
               Plaintiff and Appellant,                                           State of Montana



         v.                                                                ORDER

    JUDGE MATT CUFFE,

               Defendant and Appellee.



        Appellant Peter Grigg has filed a motion for extension of time within which to file his reply
brief. Upon consideration of Appellant's motion for extension,
        IT IS HEREBY ORDERED that Appellant has until February 14, 2022, within
which to file his reply brief.
        No further extensions will be granted.
        DATED this AS        day of January, 2022.
                                                      For the Court,




                                                                      Chief Justice